Order, Supreme Court, Bronx County (Steven L. Barrett, J.), entered June 16, 2005, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal.
We have considered and rejected the arguments raised in petitioner’s pro se supplemental submissions. Concur—Buckley, EJ., Mazzarelli, Nardelli, Catterson and Malone, JJ.